DETAILED ACTION
The communication dated 12/23/2021 has been entered and fully considered.
Claims 1, 7, and 15 were amended. Claims 1-15 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 12/23/2021, with respect to claims 1-5, 11, and 13-15 have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejections of claims 1-5, 11, and 13-15 have been withdrawn.
Applicant’s arguments, see page 5, filed 12/23/2021, with respect to claims 6-10 and 12 have been fully considered and are persuasive.  The dependency objections of claims 6-10 and 12 have been withdrawn.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, Lee et al. U.S. Publication 2014/0224286, the closest prior art, differs from the instant claims in failing to teach a tank-in-tank structure, wherein an area of the first tank is larger than an area of the second tank such that the second tank is accommodated in the first tank, wherein the dishwasher is configured to supply the 
Claims 2-15 are allowed as they are dependent upon allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711